Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-14-00812-CV

                     IN THE ESTATE OF Consuella Perkins ULBRICH

                      From the Probate Court No. 1, Bexar County, Texas
                                Trial Court No. 2011-PC-0686
                       Honorable Polly Jackson Spencer, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
court for this appeal are taxed against the party who incurred them. See TEX. R. APP. P. 43.4.

       SIGNED August 19, 2015.


                                                _________________________________
                                                Patricia O. Alvarez, Justice